department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list no contact person identification_number contact number fax number egend - z i i s o i v i w m i a i c s i f i o dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption as an organization described in sec_501 the basis for our conclusion is set forth below facts ws es le you were formed as a non-profit corporation under state law as a non-membership your mission as stated in your amended articles of incorporation is organization the specific purpose of this corporation is dedicated to a philosophy of excellence in providing affordable access to high quality health care services information and referral services and educating the public on matters that promote healthy communities and improve the quality of life in your application you describe your activities as e e e healthcare services percent you state that this activity consists of two components under l you help address the growing crisis in your state where a large number of people are living without affordable healthcare insurance the purpose of this program is to provide opportunities to assist the uninsured to obtain medical treatment including screenings routine and preventive care and emergency care to eliminate the health crisis in your state under m you state that you provide services to assist under-represented children in your state and families to qualify for health care coverage under state-sponsored plans te health wellness education percent you state this activity consists of two components under n this program is designed as an online resource center of healthcare information and resources designed to keep communities informed of acute chronic diseases and illnesses that have clustered in low-income poverty stricken or underserved communities throughout the state under o you intend to establish a scholarship program for deserving high school seniors seeking financial aid for undergraduate study at accredited colleges and universities in the u s information and referral services percent you state you intend to become an online resource center for information and referral services that are vital to empowering underserved communities to understand how when and where to seek medical treatment and other healthcare services based on the information in your application and in subsequent correspondence it appears that your principal activity is arranging for the sale of health insurance either through an employer or directly to low-income individuals who do not qualify for the state medicaid program who may or may not be employed who do not have health insurance and who cannot afford to purchase health insurance on their own gee on your website y you state that your commitment is e toimprove access to healthcare to improve the health and wellbeing of underserved communities to help health insurance better serve vulnerable populations to encourage education among our youth in addition you provide information on your website about various types of health insurance programs that you have available the website informs people that they can contact you by either phone or email to buy health insurance you state that you currently have two directors r chairman and s who are father and son you state that once you receive recognition of exemption they will resign and be replaced by outside individuals according to action taken by your board_of directors on date x your president is s your secretaries are t and s and your chief financial officer is s related by marriage you state that once your receive recognition of exemption an unrelated third party will serve as your president you have adopted a conflicts of interest policy t and r are u is a for-profit corporation that holds an insurance agent's license issued by the state of x u is in the business of selling insurance r owns a percent of u’s stock and s owns b percent of its stock u’s chairman is r its president is s and its secretary and treasurer is t both you and u have nearly identical names in addition you and u use the same stationery and share the same office and telephone number effective date y you and u entered into a management agreement under which u serves as your manager and performs various services for you including researching and investigating resources for health insurance plans that are affordable for low-income uninsured populations qualifying screening and proposing healthcare providers subject_to approval of your directors administering affordable health insurance plans managing the provider agreement with p managing claims managing billing and collections services and providing monthly reports according to the management agreement in return for these services you pay u a fee of dollar_figurec per month you state that currently this fee is dollar_figured per month but you have not submitted an amendment to the management agreement reflecting this change you state that your future plans include offering additional benefits such as legal services for year z you paid management fees of dollar_figuree to u you also paid approximately dollar_figuref to p for subscribers’ life_insurance benefits dollar_figureg to physicians and hospitals for covered services and dollar_figureh to a third-party administrator for claims handling and administrative services you incurred no other expenses relating to providing healthcare or community education mortgages banking debt consolidation and additional life_insurance options law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section an organization fails to meet either the organizational_test or the operational_test it is not exempt if sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose be sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_71_529 1971_2_cb_234 held that a nonprofit organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 of the code revrul_72_369 1972_2_cb_245 involved an organization formed to provide managerial and consulting services on a cost_basis for unrelated organizations exempt under sec_501 of the code to improve the administration of their charitable programs this revenue_ruling concluded that the organization did not qualify for exemption under sec_501 because providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that it provided services at cost and solely for exempt_organizations was insufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacked the donative element necessary to establish this activity as charitable tsa in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses in easter house v u s cl_ct aff'd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the claims_court concluded that an organization's business_purpose of operating an adoption service and not the advancement of educational and charitable activities was its primary goal accordingly the organization did not qualify for exemption under sec_501 of the code the organization competed with other commercial organizations providing similar services the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization's sole source_of_income in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization's patrons were not limited to tax- exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center shei in 92_tc_1053 the court concluded that when an organization operates for the benefit of private interests it does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus should the organization be shown to benefit private interests more than incidentally it will be deemed to further a nonexempt purpose under sec_1_501_c_3_-1 of the regulations this nonexempt purpose will prevent the organization from operating primarily for exempt purposes absent a showing that no more than an insubstantial part of its activities furthers a private interest or any other nonexempt purpose rationale wey ea notwithstanding the statements in your application and on your website your principal activity is arranging for the sale of health insurance either directly or through an employer to low-income individuals who do not qualify for the state medicaid program who do not have health insurance and who cannot afford to purchase health insurance on their own you have not demonstrated that you carry on any type of meaningful charitable or educational activities you are controlled and operated by the same persons who own control and operate u a for-profit licensed insurance agency thus you are operated as an adjunct to u for the purposes of assisting vu attracting new healthcare insurance clients and facilitating u's sale of healthcare insurance to these individuals in in addition you do not provide services to your subscribers at substantially below cost similar to the organization in revrul_71_529 supra even if you provided these services at cost that would be insufficient to characterize your activities as charitable within the meaning of sec_501 see revrul_72_369 supra although some of your activities further a charitable or educational purpose under better business bureau of washington d c inc v u s supra the presence of the substantial non- exempt purposes described above prevents you from qualifying for exemption under sec_501 of the code furthermore you are operated primarily for the private benefit of u a for-profit licensed insurance agency that is owned operated and controlled by the same related individuals who control and operate you thus you are operated primarily for a private purpose rather than for a public purpose as required by sec_1_501_c_3_-1 of the regulations see american campaign academy v commissioner supra finally you are primarily engaged in carrying on a commercial activity the sale of insurance rather than a charitable or educational activity thus under b s w group inc v commissioner supra you do not qualify for exemption under sec_501 c of the code see also easter house inc v u s supra and airlie foundation v r s supra therefore you have failed to establish that you are organized and operated exclusively for one or more exempt_purpose as required by sec_501 of the code and sec_1 c - a of the regulations conclusion you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination ta you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t constitution ave n w washington dc fax if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within file the returns in accordance days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about your if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter
